                 Case 17-50024-KJC              Doc 250        Filed 04/10/19        Page 1 of 3




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                     :   Chapter 11
In re:                                               :
                                                     :   Case No. 15-11323 (KJC)
Citadel Watford City Disposal Partners,              :
L.P., et al.,1                                       :   (Jointly Administered)
                                                     :
                           Debtors.                  :
                                                     :
Gavin/Solmonese LLC, Liquidation                     :
Trustee for the Citadel Creditors’ Grantor           :
Trust, successor to Citadel Watford City             :
Disposal Partners, L.P., et al.,                     :
                                                     :
                           Plaintiff,                :   Adv. Proc. No. 17-50024 (KJC)
                                                     :
v.                                                   :
                                                     :
Citadel Energy Partners, LLC, et al.,                :
                                                     :
                       Defendant.                    :
Gavin/Solmonese LLC, Liquidation                     :
Trustee for the Citadel Creditors’ Grantor           :
Trust, successor to Citadel Watford City             :
Disposal Partners, L.P., et al.,                     :
                                                     :
                           Plaintiff,                :
                                                     :
v.                                                   :   Adv. Pro. No. 17-50648 (KJC)
                                                     :
Law Offices of Louis E. Bridges, LLC, a              :
Georgia limited liability company,                   :
                                                     :
                           Defendant.                :




1
 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: Citadel
Energy Services, LLC (7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC (5266) and
Citadel Watford City Disposal Partners, LP (1520). The address for each Debtor is c/o Gavin/Solmonese LLC,
Liquidation Trustee, 919 N. Market St., Suite 600, Wilmington, DE 19801.
                Case 17-50024-KJC      Doc 250      Filed 04/10/19    Page 2 of 3



Gavin/Solmonese LLC, Liquidation           :
Trustee for the Citadel Creditors’ Grantor :
Trust, successor to Citadel Watford City   :
Disposal Partners, L.P., et al.,           :
                                           :
                       Plaintiff,          :
                                           :
v.                                         : Adv. Pro. No. 17-50650 (KJC)
                                           :
Jonathon P. Reuben, C.P.A.,                :
                                           :
                       Defendant.          :
Gavin/Solmonese LLC, Liquidation :
Trustee for the Citadel Creditors’ Grantor :
Trust, successor to Citadel Watford City :
Disposal Partners, L.P., et al.,           :
                                           :
                       Plaintiff,          :
                                           :
v.                                         : Adv. Pro. No. 17-50651 (KJC)
                                           :
Mark Dunaway,                              :
                                           :
                       Defendant.          :

               STIPULATION REGARDING APPOINTMENT OF MEDIATOR
        Gavin/Solmonese LLC, Liquidation Trustee for the Citadel Creditors’ Grantor Trust,

successor to Citadel Watford City Disposal Partners, L.P., et al., (the “Liquidation Trustee”) and

various defendants executing this stipulation (collectively, the “Defendants”) (the Liquidation

Trustee and the Defendants collectively referred to herein as the “Parties”) in the above-

captioned adversary proceedings hereby stipulate to the appointment of Ian Connor Bifferato of

The Bifferato Firm P.A. (the “Mediator”), a mediator as identified in the Register of Mediators

and Arbitrators Pursuant to Local Rule 9019-4 (as amended form time to time) that is available

on this Court’s website, as Mediator in the above-referenced adversary proceedings, and further

consent to the entry of an order substantially in the form attached hereto as Exhibit A approving

this Stipulation.



92665617.v1-4/10/19
                Case 17-50024-KJC   Doc 250   Filed 04/10/19   Page 3 of 3



Date: April 10, 2019


FOX ROTHSCHILD LLP                         WHITE AND WILLIAMS LLP

/s/ Johnna M. Darby                        /s/ Nicholas R. Wynn
Thomas M. Horan (DE Bar No. 4641)          John D. Balaguer (DE Bar No. 2537)
Johnna M. Darby (DE Bar No. 5153)          Nicholas R. Wynn (DE Bar No. 5670)
919 N. Market Street, Suite 300            600 N. King Street, Suite 800
Wilmington, DE 19801                       Wilmington, DE 19801-3722
Telephone: (302) 654-7444                  Telephone: (302) 467-4501
E-mail: thoran@foxrothschild.com           Email: balaguerj@whiteandwilliams.com
E-mail: jdarby@foxrothschild.com                   wynnn@whiteandwilliams.com

Counsel to Gavin/Solmonese          LLC,   Counsel for Defendants Louis Bridges and
Liquidation Trustee                        Law Offices of Louis E. Bridges, LLC

ELZUFON AUSTIN & MONDELL,                  COOCH & TAYLOR P.A.
P.A.

/s/ Gary W. Alderson                       /s/ R. Grant Dick IV
John A. Elzufon (Bar No. 177)              Robert Wm. Pedigo (DE Bar No. 4047)
Gary W. Alderson (Bar No. 3895)            R. Grant Dick IV (DE Bar No. 5123)
300 Delaware Ave., Suite 1700              The Brandywine Building
P.O. Box 1630                              1000 West Street, 10th Floor
Wilmington, DE 19899-1630                  Wilmington, DE 19801
Telephone: (302) 504-3221                  Telephone: (302) 984-3800
E-mail: jelzufon@elzufon.com               Email: rpedigo@coochtaylor.com
        galderson@elzufon.com              Email: gdick@coochtaylor.com

Counsel to Defendant Jonathon P. Reuben,   Counsel for Defendant Mark Dunaway
C.P.A.

MACAULEY LLC

/s/ Thomas G. Macauley
Thomas G. Macauley (DE Bar No. 3411)
300 Delaware Avenue, Suite 1018
Wilmington, DE 19801
Telephone: (302) 656-0100
Email: tm@macdelaw.com

Attorneys for Defendants Carl Coward,
Alastair Smith and North Dakota Water
Partners, LLC




92665617.v1-4/10/19
